IN THE SUPREME COURT OF IOWA
                               No. 13–0124

                           Filed March 20, 2015


AMISH CONNECTION, INC.,

      Appellant,

vs.

STATE FARM FIRE AND CASUALTY COMPANY,

      Appellee.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Black Hawk County,

Kellyann M. Lekar, Judge.



      Property insurer seeks further review of court of appeals decision

reversing summary judgment upholding denial of coverage for damage

from rainwater spilling from corroded drainpipe that failed during storm.

DECISION OF COURT OF APPEALS VACATED; DISTRICT COURT

SUMMARY JUDGMENT AFFIRMED.



      Samuel C. Anderson and Joseph G. Martin of Swisher & Cohrt,

P.L.C., Waterloo, for appellant.



      Mark W. Thomas of Grefe & Sidney, P.L.C., Des Moines, for

appellee.
                                     2

WATERMAN, Justice.

      In this appeal, we must decide whether a business insurance

policy covers water damage inside a building resulting when a corroded

interior drainpipe bursts during a summer rainstorm. The pipe carried

rainwater from the roof to a storm sewer.         The policy only insures

damage “caused by rain” if an insured event first ruptures the roof or

exterior walls to allow the rain to enter or if the damage results from

melting ice or snow. The district court granted summary judgment for

the insurer, concluding the water damage was caused by rain. The court

of appeals reversed, concluding that damage from “rainwater” flowing

from the broken interior drainpipe is not damage “caused by rain.” We

granted the insurer’s application for further review.

      This case presents our first opportunity to adjudicate coverage

claims under a rain limitation in an insurance policy. For the reasons

explained below, we conclude the unambiguous language of the rain

limitation precludes coverage for the damage caused by the rainwater

escaping the ruptured interior drainpipe. We, like the district court, also

reject the insured’s alternative argument that coverage is available

because the damage resulted from the “breaking or cracking of any part

of a system containing water or steam.” That argument fails because the

policy does not provide coverage for damage “caused by rain,” even if a

system containing water was involved. We therefore vacate the decision

of the court of appeals and affirm the district court’s summary judgment

in favor of the insurer.

      I. Background Facts and Proceedings.

      Amish Connection, Inc. leased space in Crossroads Shopping Mall

in Waterloo, where it operated the Amish Connection Store.       In 2008,

Amish Connection moved into Suite 102. This litigation arises from the
                                    3

failure of a leaky four-inch cast-iron drainpipe that ran above the ceiling

tiles and along the interior back wall. This pipe connected to the rooftop

drains and carried rainwater down and through the interior of the

building to a storm sewer.       During heavy rains, leaking rainwater

routinely ran down the back wall of the suite. To address the leakage,

mall management installed a makeshift wooden trough to catch the

rainwater from the back wall and direct it toward a drain. The drainage

tile and pipe system in Suite 102 showed “trails of rust left by years of

water leak issues.” The drainpipe was hidden from the tenant’s view by

ceiling tiles and wallboard, and Amish Connection was unaware that it

leaked.   The drainpipe itself was “extremely rusty” before it failed.

Subsequent photos show extensive corrosion on the pipe, especially

where it joined the wall.

      In May 2010, the owner of Amish Connection approached the mall

manager about closing the store until November “because business was

bad.” New lease contracts were prepared to allow Amish Connection to

close its business to the public through October and reopen November 1.

During that period, Amish Connection would continue paying rent for

Suite 102 and store property there.        On June 14, the new lease

agreements were executed. It rained heavily that night. The rainstorm

caused no damage to the roof, windows, or exterior walls of the building.

The next morning, however, the mall maintenance staff discovered the

interior drainpipe had failed, flooding the back room of Suite 102 with up

to several inches of rainwater and soaking the carpet in much of the

front showroom.     The rainwater caused substantial damage to Amish

Connection’s office, bathroom, and property stored there, including its

samples, inventory, office supplies, and business records.
                                      4

      Amish Connection promptly submitted a claim under its business

insurance policy with State Farm Fire and Casualty Company (State

Farm). Section I of the policy, entitled “LOSSES INSURED AND LOSSES

NOT INSURED,” provides:

      We insure for accidental direct physical loss to property
      covered under this policy unless the loss is:
             1.     limited in the PROPERTY            SUBJECT    TO
                    LIMITATIONS section; or
             2.     excluded in the LOSSES NOT INSURED section
                    that follows.

The relevant provisions of those two sections state:

      PROPERTY SUBJECT
      TO LIMITATIONS
      We will not pay for loss:
             ....
             6.     to the interior of any building or structure, or
                    the property inside any building or structure,
                    caused by rain, snow, sleet, ice, sand, or dust,
                    whether driven by wind or not, unless:
                    a.     the building or structure first sustains
                           damage by an insured loss to its roof or
                           walls through which the rain, snow, sleet,
                           ice, sand or dust enters; or
                    b.     the loss is caused by thawing of snow,
                           sleet or ice on the building or structure
                           ....
      ....
      LOSSES NOT INSURED
             ....
             2.     We do not insure for loss either consisting of, or
                    directly and immediately caused by, one or more
                    of the following:
                    ....
                    d.     smog, wear, tear, rust, corrosion, fungus,
                           mold, decay, deterioration, hidden or
                           latent defect or any quality in property
                           that causes it to damage or destroy itself.
                           But if accidental direct physical loss by
                           any of the "Specified Causes of Loss" or by
                                    5
                         building glass breakage results, we will
                         pay for that resulting loss . . . .

The definitions section of the policy defined “Specified Causes of Loss” to
include:

             14.   water damage, meaning accidental discharge or
                   leakage of water or steam as the direct result of
                   the breaking or cracking of any part of a system
                   or appliance containing water or steam.

      On June 16, State Farm declined Amish Connection’s claim based

on the rain limitation in paragraph 6 of the property subject to

limitations section.   On December 27, Amish Connection filed a civil

action against its landlord and the mall operator alleging they had

concealed the water infiltration problem the tenant discovered when

ceiling tiles were removed after the drainpipe failed. Amish Connection

alleged those defendants “took insufficient efforts to remedy the water

infiltration problem and Defendants’ actions caused further water

damage to the lower level unit #102.”     The lawsuit further alleged the

mall owner and operator “were guilty of gross negligence and willful

misconduct by renting [Suite 102] while knowing of, not disclosing, and

not taking remedial action to resolve the significant long-standing water

problems.”

      On November 23, 2011, counsel for Amish Connection wrote to

State Farm asking it to reconsider its denial of the claim and provide

coverage for the water damage. State Farm responded on December 22

that it would investigate further and cited paragraph 2(d) excluding

coverage for “rust, corrosion, . . . and deterioration,” in addition to the

rain limitation in paragraph 6. On January 3, 2012, State Farm sent

another letter confirming its denial of coverage based on both provisions.

On January 20, Amish Connection moved to amend its petition to add
                                   6

State Farm as a defendant to a claim of breach of its insurance contract.

Amish Connection later dismissed its claims against the mall owner and

operator. The lawsuit proceeded against State Farm alone.

      On July 27, State Farm filed a motion for summary judgment

based on paragraph 6 excluding coverage for “damage caused by rain.”

Amish Connection resisted, arguing that the water damaging the interior

of Suite 102 was no longer “rain,” and the actual cause of the loss was

the failure of the drainage pipe, falling within coverage under paragraph

14. On October 18, the district court granted State Farm’s motion based

on paragraph 6, stating “as a matter of law the water running through

the pipe which caused the loss was rainwater.”        Amish Connection

moved for a more specific ruling to address its alternative argument

under the exception to the rust-and-corrosion exclusion for water

damage resulting from the “breaking or cracking of any part of a system

or appliance containing water or steam.” State Farm resisted, arguing

that the ruling on the rain limitation was dispositive under the language

of the insuring agreement that provides coverage for accidents “unless

the loss is: 1. limited [by the rain limitation]; or 2. Excluded in the

Losses Not Insured section.” On December 20, the district court agreed

with State Farm’s interpretation and denied Amish Connection’s motion,

stating:

      The policy reads that “We insure for accidental physical loss
      to property covered under this policy unless the loss is: 1)
      Limited in the PROPERTY SUBJECT TO LIMITATIONS
      section; or 2) Excluded in the LOSSES NOT INSURED
      section that follows.” (Emphasis Added). Therefore, if a loss
      is excluded under either the PROPERTY SUBJECT TO
      LIMITATIONS section or the LOSSES NOT INSURED section,
      then it is excluded, and analysis under the other section is
      not necessary. Therefore, the Court declines to rule on
      whether the LOSSES NOT INSURED provision applies, as
      the loss is already excluded by the other section.
                                     7

      Amish Connection appealed, and we transferred the case to the

court of appeals. The court of appeals reversed the summary judgment,

concluding the “district court erred by finding the rain limitation [in

paragraph 6] was applicable to this case.” The court of appeals, citing

dictionaries and cases from other jurisdictions, distinguished “rain” from

“rainwater”:

      The definitions of “rain” and “rainwater,” although similar,
      encompass two different points in time. As water is falling, it
      is considered “rain.” After it has fallen—and, as here, been
      collected on a rooftop and channeled into pipes for transport
      to a storm sewer—it is considered “rainwater.”. . . While the
      water emitting from the burst pipe may fall within the
      definition of “rainwater,” it does not fall within the definition
      of “rain”. Because loss caused by “rainwater” is not excluded
      or otherwise limited under the policy, the district court erred
      in interpolating the term “rainwater” into the policy and
      concluding the interpolated term was unambiguous.

      The court of appeals further concluded to the extent the limitation

of coverage for damage “caused by rain” in paragraph 6 is ambiguous, it

must be construed against State Farm. The court of appeals determined

the parties’ arguments under other terms of the policy “are best

addressed by the district court in the first instance” on remand.         We

granted State Farm’s application for further review.

      II. Standard of Review.

      We review a district court’s summary judgment ruling that

interprets an insurance policy for correction of errors at law. Boelman v.

Grinnell Mut. Reins. Co., 826 N.W.2d 494, 500 (Iowa 2013). Summary

judgment is appropriate when there is no genuine issue of material fact

and the moving party is entitled to judgment as a matter of law. Id. at

501 (citing Iowa R. Civ. P. 1.981(3)). We may affirm summary judgment

on a conflict “concerning only the legal consequences of undisputed
                                      8

facts.”   Id.   We examine the record in the light most favorable to the

nonmoving party. Id.

      III. Analysis.

      This case presents our court’s first opportunity to adjudicate an

insurance claim under a policy limiting coverage for losses “caused by

rain.” The facts are undisputed as to the source of the water damage—a

corroded interior drainpipe burst during a rainstorm, flooding the rooms

inside with rainwater.    The fighting issue is whether the damage was

“caused by rain” within the meaning of paragraph 6 of the limitations of

coverage. Neither side has offered any extrinsic evidence on the meaning

of the insurance contract. Accordingly, its interpretation is for the court

to decide. See id. (“Policy interpretation is always an issue for the court,

unless we are required to rely upon extrinsic evidence or choose between

reasonable inferences from extrinsic evidence.”).       We conclude State

Farm was entitled to summary judgment in its favor based on the

limitation of coverage. Our holding is consistent with the decisions of

other courts construing equivalent policy language.

      Our rules governing the construction and interpretation of

insurance policies are well-settled. “The cardinal principle . . . is that the

intent of the parties at the time the policy was sold must control.”

LeMars Mut. Ins. Co. v. Joffer, 574 N.W.2d 303, 307 (Iowa 1998). Except

in cases of ambiguity, we determine “the intent of the parties by looking

at what the policy itself says.” Boelman, 826 N.W.2d at 501. If a term is

not defined in the policy, we give the words their ordinary meaning. Id.

“We will not strain the words or phrases of the policy in order to find

liability that the policy did not intend and the insured did not purchase.”

Id.
                                      9

      “[A] policy is ambiguous if the language is susceptible to two

reasonable interpretations” when the contract is read as a whole. Id. “If

the policy is ambiguous, we adopt the construction most favorable to the

insured.” Id. at 502. “An insurance policy is not ambiguous, however,

just because the parties disagree as to the meaning of its terms.”         Id.

Moreover, “ ‘[a]mbiguity is not present merely because the provision

“could have been worded more clearly or precisely than it in fact was.” ’ ”

Am. Family Mut. Ins. Co. v. Corrigan, 697 N.W.2d 108, 114 (Iowa 2005)

(quoting Cairns v. Grinnell Mut. Reins. Co., 398 N.W.2d 821, 824 (Iowa

1987)).   “If an insurance policy and its exclusions are clear, the court

‘will not “write a new contract of insurance” ’ for the parties.” Boelman,
826 N.W.2d at 502 (quoting Thomas v. Progressive Cas. Ins. Co., 749
N.W.2d 678, 682 (Iowa 2008)). We construe exclusions strictly against

the insurer.     Id.    Nevertheless, “we must enforce unambiguous

exclusions as written.”    Bituminous Cas. Corp. v. Sand Livestock Sys.,

Inc., 728 N.W.2d 216, 222 (Iowa 2007).

      A. The Rain Limitation.         Applying these principles here, we

conclude the rain limitation in paragraph 6 unambiguously defeats

coverage for the rainwater damage to Suite 102. This provision states

that subject to two exceptions the insurer “will not pay for loss . . . to the

interior of any building . . . or the property inside . . . caused by rain.”

Neither exception applies. The first allows coverage if “the building . . .

first sustains damage by an insured loss to its roof or walls through

which the rain . . . enters.”   This exception would allow coverage, for

example, if a tornado dropped a tree on the roof, opening a hole through

which rain entered.       Amish Connection alleges no damage to the

building’s roof or walls through which rain entered Suite 102. Rather,

the rainwater damage occurred when the interior drainpipe failed. The
                                     10

second exception to the rain limitation provision allows coverage if “the

loss is caused by thawing of snow, sleet or ice on the building or

structure.” The June rainstorm involved no thawing of precipitates.

      Amish Connection acknowledges these exceptions do not apply,

but argues the water damage in suite 102 was not “caused by rain”

within the meaning of paragraph 6. It contends the water escaping the

ruptured drainpipe was no longer “rain” but rather “rainwater.”         The

court of appeals agreed, stating, “We think it fair to say that a reasonable

person standing in the interior of a shopping mall underneath a burst

drainpipe would not conclude that he or she was standing in the ‘rain.’ ”

True enough. But, “rainwater” unquestionably is “caused by rain,” and it

is undisputed the water damage occurred during a rainstorm when the

drainpipe ruptured to spill rainwater into Suite 102.       We hold as a

matter of law that water damage is “caused by rain” within the meaning

of paragraph 6 of the limitations of coverage when an interior drainpipe

fails during a rainstorm and releases rainwater inside the building.

      Under common parlance, damage caused by “rainwater” is “caused

by rain.” If water is only considered rain while it is falling and becomes

rainwater after it strikes a surface then the policy’s limitation on

coverage for damage “caused by rain” would be eviscerated. Water does

not damage property while merely falling through the air, but only after it

strikes a surface.   Under the court of appeals’ interpretation, the rain

limitation in the policy would be superfluous, and the coverage for

rainwater damage would extend to leaky roofs and skylights. See Iowa

Fuel & Minerals, Inc. v. Iowa State Bd. of Regents, 471 N.W.2d 859, 863

(Iowa 1991) (“[A]n interpretation which gives a reasonable, lawful, and

effective meaning to all terms is preferred to an interpretation which

leaves a part unreasonable, unlawful, or of no effect.”).
                                    11

      State Farm argues its commercial property insurance policy is not

intended to provide coverage for damage resulting from deferred

maintenance. Other courts have agreed. In Petrick v. State Farm Fire &

Casualty Co.,    the   New Jersey   appellate   court   affirmed   summary

judgment for the insurer based on a rain limitation and noted insurance

is not intended to pay costs resulting from poor maintenance:

      If that coverage were found to exist, State Farm would
      become the insurer of all water damage to personalty caused
      by inadequate or delayed maintenance of a premises. That
      is clearly a risk that the insurer did not agree and could not
      reasonably be found to assume. We will not write for
      plaintiffs a better policy of insurance than the one
      purchased.

No. A-1152-09T3, 2010 WL 3257894, *5 (N.J. Super. Ct. App. Div.

Aug. 13, 2010) (per curiam); see also Dashtpeyma v. Liberty Mut. Grp.,

569 F. App’x 886, 887 (11th Cir. 2014) (per curiam) (affirming summary

judgment for insurer based on rain limitation “when rain water leaked

through rotted wood on window sills and pieces of siding”).            It is

undisputed that the drainpipe that failed in Suite 102 was rusty,

corroded, and leaky for a long period preceding the rainstorm during

which it ruptured. This is not an insured loss under the rain limitation
in State Farm’s policy.

      Other courts have reached the same result we do under equivalent

policy language. In Horizon III Real Estate v. Hartford Fire Insurance Co.,

the insured’s office basement flooded during a torrential rainstorm that

overwhelmed the building’s interior drainpipes or the connecting storm

sewer system.    186 F. Supp. 2d 1000, 1002 (D. Minn. 2002).            The

insurance policy contained a rain limitation like State Farm’s that

provided no coverage for damage to the “interior of any building . . .

caused by or resulting from rain.” Id. at 1005. The insured, like Amish
                                    12

Connection, argued the rain “stopped being ‘rain’ when it touched the

roof,” as it was no longer falling from the sky. Id. at 1006. The federal

district court rejected that argument, concluding the water damage “was

caused by or resulted from, a torrential rain storm” within the meaning

of the “unambiguous” rain limitation. Id. at 1006–07. Accordingly, the

court entered summary judgment for the insurer. Id. at 1002, 1009.

      The Nebraska Court of Appeals, applying the same rain limitation

in a business policy, likewise rejected the argument that rain is no longer

rain once it lands on a rooftop:

      [The insured] first argues that the damage he suffered was
      not caused by rain, on the theory that the water which
      entered his building had lost its nature as “rain” once it
      entered the building. We are unswayed by this tortured
      reading of a clearly worded exclusion. [The insured] does not
      deny that rain fell and that the water resulting from that
      rain, however characterized, entered the building. The policy
      excludes damage “caused by or resulting from rain,” which is
      precisely what happened in this case.

Einspahr v. United Fire & Cas. Co., No. A-99-371, 2000 WL 758654, at

*4, *6 (Neb. Ct. App. June 13, 2000) (affirming summary judgment for

insurer); accord Stufflebean v. Fireman’s Fund Ins. Co., 710 S.W.2d 931,

933 (Mo. Ct. App. 1986) (holding rain limitation excluded coverage for

water damage resulting from broken gutter); Kennel Delites, Inc. v T.L.S.

NYC Real Estate, LLC, 852 N.Y.S.2d 130, 130–31 (App. Div. 2008)

(applying exclusion for damage “caused by rain” when rainwater leaked

into building after debris clogged roof drain); U.S. Fire Ins. Co. v.

Matchoolian, 583 S.W.2d 692, 694 (Tex. Ct. App. 1979) (same). But see

Fidelity Coop. Bank v. Nova Cas. Co., 726 F.3d 31, 40–41 (1st Cir. 2013)

(holding water damage resulting from clogged roof drain was covered

under amendatory flood endorsement notwithstanding rain limitation in

original policy); id. at 42 (Kayatta, J., concurring in part and dissenting
                                        13

in part) (“[C]overage would not exist here but for the amendatory

endorsement for flood coverage.”).

       The court of appeals relied on State Farm Fire & Casualty Co. v.

Paulson for its conclusion that rain is “water falling from the sky.” 756
P.2d 764, 767 (Wyo. 1988) (“ ‘Rain’ is ordinarily and commonly thought

of as water falling from the sky. After it stops falling, one does not say

that it is ‘raining’ . . . .”).   That case is inapposite.   In Paulson, the

insured’s basement windows were broken by hail, allowing water from a

rainstorm to flow in through the broken windows. Id. at 764. The policy

contained a separate exclusion for damage from “flood [or] surface

water.” Id. at 765. Under the plain language of this exclusion, water

from the rainstorm that landed on nearby higher ground was “surface

water” when it flowed into the basement windows. Id. at 771–72. The

Paulson court distinguished rain from rainwater to hold the surface

water exclusion precluded coverage, not to avoid the rain limitation. See

id.

       The court of appeals also relied on Unobskey v. Continental

Insurance Co., which is also inapposite.       86 A.2d 160 (Me. 1952).    In

Unobskey, the outside door to a retail shop was “torn open” during “a

very severe storm with high wind and heavy rain.” Id. at 160–61. “[A]

‘river’ of water went through the doorway” and damaged inventory stored

in the basement. Id. at 161. The policy covered damage from wind but

excluded coverage for damage from “ ‘high water or overflow whether

driven by wind or not.’ ” Id. at 163. The court affirmed judgment for the

insurer because the policy “did not cover the damage caused by running

surface water from rainstorm and melting snow[] that overflowed the

catch basins and the parking area.” Id. at 164. Such cases adjudicating

surface water exclusions are inapplicable regardless of whether the water
                                           14

causing damage accumulated in a rainstorm. 1                 The rainwater causing

damage to Suite 102 had not reached the outside ground to become

surface water. Flooding from surface water presents a different risk than

rainwater landing on a building.

       B. The “Water System” Exception to the Rust-and-Corrosion

Exclusion. Because the rain limitation is dispositive, we, like the district

court, reject Amish Connection’s alternative argument for coverage based

on paragraph 14 of the definitions.             That provision defines “Specified

Causes of Loss” 2 to include: “water damage, meaning accidental

         1The cases that Amish Connection relies upon are likewise inapposite. Amish

Connection cites two cases for the proposition that water may change its character by
entering an artificial channel. Heller v. Fire Ins. Exch., 800 P.2d 1006, 1009 (Colo.
1990) (concluding that runoff is no longer surface water when diverted into trenches);
Georgetowne Square v. U.S. Fid. & Guar. Co., 523 N.W.2d 380, 386–87 (Neb. Ct. App.
1994) (holding water ceases to be “surface water” when forced into an artificial trench).
Both of these cases deal with surface water rather than rainwater, and both rely on
precedent in their respective jurisdictions holding that “surface water” is not channeled
artificially.  See Heller, 800 P.2d at 1008–09 & nn.3–10 (surveying caselaw);
Georgetowne Square, 523 N.W.2d at 385 (“The cases in Nebraska also emphasize that
the definition of surface water involves the ‘natural’ drainage of such water.”). By
contrast, other courts have held that surface water does not change status for coverage
purposes when it flows into a man-made channel or underground. Cameron v. USAA
Prop. & Cas. Ins. Co., 733 A.2d 965, 969–70 (D.C. Ct. App. 1999) (concluding water
flowing from a patio remained “surface water” even though it passed over an artificial
channel intended to direct the water’s course); State ex rel. State Fire & Tornado Fund of
N.D. Ins. Dep’t v. N.D. State Univ., 694 N.W.2d 225, 233 (N.D. 2005) ( stating “surface
water does not lose its character as surface water simply by being artificially channeled
underground”).
       2The   State Farm policy uses the term “Specified Causes of Loss” in some
provisions and the term “insured loss” in others. We read the policy as a whole.
Boelman, 826 N.W.2d at 501. The terms are not coextensive. See Chiodo v. Section
43.24 Panel, 846 N.W.2d 845, 853 (Iowa 2014) (“If the drafters intended the two
concepts to be coextensive, different words would not have been used.”); Andover Vill.
Ret. Cmty. v. Cole, No. 2013-A-0057, 2014 WL 5802674, at *3 (Ohio Ct. App. 2014)
(“Generally in interpreting a statute or a contract, we presume that the use of different
words indicates an intention that the words possess different meanings.”).
        Rather, it is clear from reading State Farm’s policy as a whole that the terms
“Specified Causes of Loss” and “insured loss” have different meanings, and a specified
cause of loss is not a covered loss under some circumstances. For example, the defined
specified causes of loss include the “weight of snow, ice or sleet” in paragraph 13, yet
the policy specifically excludes losses to “gutters and downspouts caused by weight of
                                           15

discharge or leakage of water or steam as the direct result of the

breaking or cracking of any part of a system or appliance containing

water or steam.” Amish Connection contends the drainpipe that burst is

a “system or appliance containing water.”              If so, the water damage to

Suite 102 would fall within an exception to the separate exclusion for

“rust, corrosion, [and] deterioration.” 3         But, standing alone, paragraph

14 would not create coverage for rain damage because an exception to an

exclusion does not create coverage that otherwise is lacking.                    As the

Indiana Court of Appeals observed:

              In general, “an exception to an exclusion cannot create
       coverage where none exists. Exclusion clauses do not grant
       or enlarge coverage; rather, they are limitations on the
       insuring clause.” “In simplistic terms, the process is such: if
       the insuring clause does not extend coverage, one need look
       no further. If coverage exists, exclusions must then be
       considered. If an exclusion excludes coverage, an exception
       to the exclusion may re-grant coverage.”




______________________
snow, sleet or ice” in limitation 9. Thus, merely because a matter is included within the
policy’s defined “Specified Causes of Loss” does not mean it cannot be subject to a
separate limitation or exclusion.
       3State  Farm previously relied on that exclusion in addition to the rain limitation
in denying the insurance claim. At oral argument, counsel for State Farm noted it was
no longer relying on that exclusion found in the “LOSSES NOT INSURED” section of the
policy, which provides:
                2.    We do not insure for loss either consisting of, or directly
                      and immediately caused by, one or more of the following:
                      ....
                      d.     smog, wear, tear, rust, corrosion, fungus, mold,
                             decay, deterioration, hidden or latent defect or any
                             quality in property that causes it to damage or
                             destroy itself.
                             But if accidental direct physical loss by any of the
                             "Specified Causes of Loss" or by building glass
                             breakage results, we will pay for that resulting loss
                             ....
                                        16

Hartford Cas. Ins. Co. v. Evansville Vanderburgh, Pub. Library, 860
N.E.2d 636, 646 (Ind. Ct. App. 2007) (quoting Amerisure Inc. v. Wurster

Constr. Co., 818 N.E.2d 998, 1005 (Ind. Ct. App. 2004) (citation omitted)).

      Unlike the exclusion for rust or corrosion, the rain limitation

contains no exception for “Specified Causes of Loss.”            Yet, other

provisions in the “PROPERTY SUBJECT TO LIMITATIONS” section of

the policy do include exceptions for “Specified Causes of Loss.”         For

example, on the same page, the policy provides:

      We will not pay for loss: . . .

      2.    to fragile articles, such as glassware, statuary . . . and
            other articles of a brittle nature, if broken, unless
            caused by any of the ‘Specified Causes of Loss’ or by
            building glass breakage.

If the State Farm policy were intended to cover water damage from a

breaking gutter or drainpipe releasing rainwater, then the rain limitation

in paragraph 6 likewise would have included an exception for specified

causes of loss such as a breaking pipe in a water system. See Oyens

Feed & Supply, Inc. v. Primebank, 808 N.W.2d 186, 194 (Iowa 2011)

(concluding that selective placement of phrase in one subsection but not

another meant the phrase did not apply where it was omitted). Coverage

for rainwater damage is lacking absent such an applicable exception

within the rain limitation.

      We assume for the sake of argument the interior drainpipe that

failed while carrying rainwater from the roof to the storm sewer may be

considered “part of a system . . . containing water” within the meaning of

paragraph 14. Cf. Cameron v. USAA Prop. & Cas. Ins. Co., 733 A.2d 965,

971 (D.C. Ct. App. 1999) (applying surface-water exclusion to reject

coverage claim based on similar “water system” provision when gutter

failure during rainstorm contributed to water damage caused by
                                    17

rainwater flowing from patio). We also assume the water damage in this

case would not have occurred but for both the rainstorm and the failure

of the interior drainpipe. That is, the breaking of the drainpipe was a

concurrent cause of the water damage to the office and its contents.

      Nevertheless, paragraph 14 does not provide coverage because

State Farm’s policy effectively has an anticoncurrent-cause provision.

This means the rain limitation controls regardless of whether the

breaking drainpipe is considered a concurrent cause of the rainwater

damage. The operative anticoncurrent-cause language turns on the word

“or” in the lead paragraph of Section I of the policy, entitled “LOSSES

INSURED AND LOSSES NOT INSURED”:

      We insure for accidental direct physical loss to property
      covered under this policy unless the loss is:
            1.    limited in the PROPERTY           SUBJECT      TO
                  LIMITATIONS section; or
            2.    excluded in the LOSSES NOT INSURED section
                  that follows.

(Emphasis added.) The district court quoted and relied on this provision

in denying Amish Connection’s motion for a more specific ruling on

summary judgment.       The “or” in this provision is disjunctive.     See

Denison Mun. Utils. v. Iowa Workers’ Comp. Comm’r, 857 N.W.2d 230,

236 (Iowa 2014) (ascribing a disjunctive meaning to the word “or”

between statutory provisions); Monroe County v. Int’l Ins. Co., 609 N.W.2d
522, 525 (Iowa 2000) (holding disjunctive “or” between alternative

provisions of exclusion defeated coverage even though only one

alternative applied). As the district court correctly concluded, this means

there is no coverage under the State Farm policy for property damage

resulting under circumstances triggering either a limitation of loss in the

first numbered paragraph or an exclusion in the second. That is, if the
                                       18

rain limitation applies, it does not matter whether this property loss

otherwise falls within the “water system break” exception to the rust

exclusion.

      This makes sense.         Water damage resulting from a breaking

sprinkler or hot water pipe or radiator could be covered despite the rust-

and-corrosion exclusion, but not water damage resulting from a breaking

gutter or roof drainpipe for rainwater subject to the rain limitation. Why

the difference? Because the insurer expects the property owner to keep

the rain out and writes the policy to avoid paying for damage from rain

resulting from deferred maintenance. See Petrick, 2010 WL 3257894, at

*5 (applying rain limitation as intended to avoid insuring for damage

resulting from deferred maintenance).           Under Amish Connection’s

interpretation, rain damage resulting from breaking gutters or drainpipes

would be covered, and the “or” in Section I would be replaced with the

conjunctive “and” such that a loss is covered unless it is both within the

rain limitation and (not “or”) excluded separately.      We will not rewrite

clear policy language.   See Boelman, 826 N.W.2d at 502. Rather, “we

must enforce unambiguous exclusions as written.”              Bituminous Cas.

Corp., 728 N.W.2d at 222.

      The anticoncurrent-cause language in State Farm’s policy is

enforceable. See, e.g., TNT Speed & Sport Ctr., Inc. v. Am. States Ins. Co.,

114 F.3d 731, 733 (8th Cir. 1997) (enforcing anticoncurrent-cause

provision    under   Missouri   law,   noting   “the   most   analogous   and

persuasive cases from other states recognize that parties may contract

out of application of the efficient proximate cause doctrine”); see

generally Dale Joseph Gilsinger, Validity, Construction, and Application of

Anticoncurrent Causation (ACC) Clauses in Insurance Policies, 37
A.L.R. 6th 657 (2008 & Supp. 2014).          Some insurance policies include
                                          19

more expansive anticoncurrent-cause provisions than State Farm’s

policy.    See id. at 669–70 (quoting standard long-form and short-form

provisions).    The fact an insurer could have made an exclusion more

explicit does not make the existing language ambiguous.                   See In re

Katrina Canal Breaches Litig., 495 F.3d 191, 209–10 (5th Cir. 2007)

(enforcing flood exclusions for water damage allegedly resulting from the

negligent design, construction, or maintenance of flood-protection levies);

Corrigan, 697 N.W.2d at 114. Indeed, in Corrigan, we specifically held

the omission of an anticoncurrent-cause provision in the liability section

of the homeowners’ policy did not create ambiguity even though such a

provision was included in the property insurance section of the same

policy. 697 N.W.2d at 114–15.         Thus, as the district court correctly

concluded, because the rain limitation applies, there is no coverage

regardless of whether the breaking drainpipe falls within the exception to

the separate rust-and-corrosion exclusion.

       When insurance policies lack such an anticoncurrent-cause

provision, we have held an accident that has two independent causes,

one of which is covered and one excluded, is covered unless the excluded

cause is the sole proximate cause of injury. See, e.g., Grinnell Mut. Reins.

Co. v. Emp’rs Mut. Cas. Co., 494 N.W.2d 690, 693–94 (Iowa 1993)

(holding general liability insurer covered personal injury claim arising

from      student’s   fall   from   bus   because   school   district’s   negligent

supervision of loading fell outside scope of motor vehicle exclusion);

Kalell v. Mut. Fire & Auto. Ins. Co., 471 N.W.2d 865, 868 (Iowa 1991) (“We

hold that, when two independent acts of negligence are alleged, one

vehicle-related and one not vehicle-related, coverage is still provided

under the homeowners policy unless the vehicle-related negligence is the

sole proximate cause of the injury. Under Iowa law, of course, more than
                                        20

one proximate cause may exist.”).            In Kalell, the homeowners policy

excluded coverage for bodily injury arising out of use of a motor vehicle

owned by the insured. Id. at 866. The victim was injured when struck

by a tree limb the insured was pulling off a tree with a rope attached to

his pickup truck. Id. We noted coverage clearly would be outside the

scope of the exclusion if people had pulled on the ropes manually

without using the vehicle. Id. at 868. We concluded pulling the limb

with a rope and use of the truck were independent acts and held the trier

of fact must determine whether use of the motor vehicle was the sole

proximate cause of the injury.         Id. at 869.   These cases do not help

Amish Connection because neither case involved an anticoncurrent-

cause provision and paragraph 14 is not an independent coverage grant,

but rather merely removes breaking pipes from the rust-and-corrosion

exclusion.

      More recently, in Corrigan, parents of a child injured in day care

sued the day-care providers, who sought liability coverage under their

homeowners policy. 697 N.W.2d at 109–110.            The policy excluded

coverage for “bodily injury . . . arising out of . . . violation of any criminal

law for which any insured is convicted.” Id. at 110. One insured was

convicted of child endangerment. Id. at 109–10. Another was sued for

negligent supervision. Id. at 110. We held the insurer was entitled to

summary      judgment    based    on     the    criminal   act   exclusion   and

distinguished Kalell, noting that the covered and excluded acts were not

“independent” because to prove negligent supervision, one had to prove

the underlying tort by the person who was not properly supervised. Id.

at 112–13.     That is, there would have been no injury without the

excluded criminal act. See id. Similarly, there would have been no water

damage here but for the rainfall, and damage caused by this rain is not
                                    21

covered. This case is more like Corrigan than Kalell. In any event, we

resolve the coverage claims based on the unambiguous contract

language, not tort causation principles.

      Amish Connection relies heavily on a New York trial court decision,

Wider v. Heritage Maintenance, Inc., 827 N.Y.S.2d 837 (Sup. Ct. 2007).

In that case, a third-party contractor working on the façade of the

insured’s building negligently placed tarps on scaffolding next to the

building that collected rainwater. Id. at 842. The tarps were not placed

on the scaffolding to keep rain out of the building, and “in the tarps’

absence, the rain would have merely fallen on the ground.” Id. at 845.

The tarps were attached to ornaments on the façade that broke off from

the weight of the pooled water, which then seeped in to damage the

interior of the building. Id. at 842. The insurer failed to show that the

tarps collapsed during a rainfall.         Id. at 844.   The trial court

acknowledged “it is clear that the Policy was not intended to cover

damage to the interior of the Building stemming from rain.” Id. at 845.

The trial court distinguished water damage from rain that directly enters

a building during a rainstorm from damage resulting from pooled

“surface water” that had collected in the tarps.    Id. at 844.   The trial

court denied the insurer’s motion for summary judgment on the rain

limitation, stating:

      The ordinary business person purchasing the Policy at issue
      here would not have expected the Rain Limitation to apply to
      an incident in which a temporary, man-made structure
      collected rainwater, diverting it from the ground and into the
      policyholder’s Building.     Therefore, the Rain Limitation
      cannot be used to disclaim covered for damage and losses
      stemming from the September Incident.

Id. at 845.     Wider is distinguishable from this case in which the

drainpipe, installed to carry rainwater falling on the roof to the storm
                                    22

sewer, failed and spilled rainwater as it flowed down during the

rainstorm.     Nor are we persuaded by Tento International, Inc. v. State

Farm Fire & Casualty Co., which held a contractor’s negligent failure to

temporarily cover a hole it opened in the insured’s roof, rather than rain,

was the efficient proximate cause of water damage to electrical

equipment within the building. 222 F.3d 660, 662–63 (9th Cir. 2000)

(applying California law).    The appellate court construed a separate

provision of the policy to allow coverage for property damage caused by

the negligence of a third-party contractor. Id. at 663. By contrast, the

rain limitation in State Farm’s policy contains no applicable exception for

the negligence of a third party.         In any event, Wider and Tento

International are trumped by our decision in Corrigan, which we decline

to overrule.

      We hold that under the unambiguous terms of State Farm’s policy,

damage from rainwater released by a breaking drainpipe during a

rainstorm is not an insured loss because the damage is caused by rain

within the meaning of the rain limitation, even though the breaking

drainpipe is a concurrent cause.

      IV. Disposition.

      For those reasons, the district court correctly granted State Farm’s

motion for summary judgment based on the rain limitation. We therefore

vacate the decision of the court of appeals and affirm the summary

judgment entered by the district court.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT SUMMARY JUDGMENT AFFIRMED.

      All justices concur except Hecht, Wiggins, and Appel, JJ., who

dissent.
                                     23
                                 #13–0124, Amish Connection v. State Farm
HECHT, Justice (dissenting).

      I respectfully dissent.    While I agree with my colleagues in the

majority that the policy exclusion for losses “caused by rain” is an

important aspect of a proper analysis of this case, I disagree that our

disposition turns on the perceived distinction between rain and

rainwater.

      It is important to understand precisely the loss for which Amish

Connection seeks coverage. Amish Connection does not claim coverage

for the cost of repairing or replacing the failed drain pipe. Cf. Berry v.

Commercial Union Ins. Co., 87 F.3d 387, 388 (9th Cir. 1996) (noting the

damage for which coverage was sought was a damaged irrigation pipe);

Arkwright-Boston Mfrs. Mut. Ins. Co. v. Wausau Paper Mills Co., 818 F.2d
591, 593–95 (7th Cir. 1987) (affirming summary judgment granted to the

insurer based on a corrosion exclusion when the only damage was the

cost of repairing a corroded reactor used to extract papermaking

chemicals). Rather, the loss was water damage to Amish Connection’s

inventory, furnishings, equipment, and documents after the pipe burst.

      Water damage is among the “Specified Causes of Loss” covered by

the policy.   The policy definition of “water damage” expressly includes

“accidental discharge or leakage of water or steam as the direct result of

the breaking or cracking of any part of a system or appliance containing

water or steam.”    Thus, the casualty Amish Connection suffered is a

covered loss unless it falls within one of the narrowly construed

limitations or exclusions.      See Farm & City Ins. Co. v. Gilmore, 539
N.W.2d 154, 157 (Iowa 1995) (“Insurance policy exclusions are strictly

construed against the insurer.”); see also Essex Ins. Co. v. Fieldhouse,

Inc., 506 N.W.2d 772, 776 (Iowa 1993) (“[W]hen an exclusion acts to
                                     24

withdraw a promised coverage, it must be clearly and explicitly defined.”);

Grinnell Mut. Reins. Co. v. Emp’rs Mut. Cas. Co., 494 N.W.2d 690, 693

(Iowa 1993) (noting exclusionary clauses “require a narrow or restrictive

construction”); Kalell v. Mut. Fire & Auto. Ins. Co., 471 N.W.2d 865, 867

(Iowa 1991) (“[I]nsurance policies are adhesion contracts, and exclusions

will be strictly construed against the insurer.”).

      My colleagues in the majority conclude as a matter of law the

policy provides no coverage for Amish Connection’s loss because it was

caused by rainwater. Because I believe a genuine issue of material fact

remains on the question whether the loss was in fact caused by rain or,

instead, by some other covered occurrence (or a combination of covered

and uncovered occurrences), summary judgment is inappropriate and

the case should proceed to trial.

      “Causation has always been a troublesome concept for lawyers.”

Banks McDowell, Causation in Contracts and Insurance, 20 Conn. L. Rev.

569, 569 (1988) [hereinafter McDowell].       Particularly troublesome are

instances of “dual or concurrent causation—where two or more

occurrences lead to a loss and at least one is covered under the terms of

a single insurance policy.” Id. at 570 (footnotes omitted). In my view,

this case presents one such instance. Amish Connection suffered a loss

when a pipe burst during a heavy rainstorm. State Farm asserts the loss

was “caused by rain” because the pipe would not have failed without the

volume of water the storm produced. Yet, the summary judgment record

in this case leaves room for a reasonable fact finder to find the loss

Amish Connection suffered would not have occurred as a consequence of

the rain alone, but only because the pipe failed while the rainwater was

passing through it. In other words, a fact question remains whether the

loss might not have occurred but for the confluence of at least two
                                      25

causes. See Randall L. Smith & Fred A. Simpson, Causation in Insurance

Law, 48 S. Tex. L. Rev. 305, 312 (2006) (“Perils A and B, independent of

each other, join in causing the loss, both perils being necessary to cause

the loss since neither peril alone is sufficient to do so.”).

      “While the notion of causation is simple, the factual world to which

it must be applied is not.”         McDowell, 20 Conn. L. Rev. at 573.

Complexity arises “in situations of concurrent causation because one

cause of the loss may be covered by an insurance policy and another

cause either not covered or specifically excluded from coverage.” Erik S.

Knutsen,    Confusion    About    Causation    in   Insurance:   Solutions   for

Catastrophic Losses, 61 Ala. L. Rev. 957, 962 (2010) [hereinafter

Knutsen]. This case presents a causation and coverage quandary: Water

damage caused by accidental leakage is a “Specified Cause of Loss”

under the policy, but losses “caused by rain” are excluded.

      In concurrent causation scenarios, some jurisdictions utilize a

“liberal approach” to coverage under which an entire loss is covered as

long as it was caused in part by a covered occurrence. See id. at 976 &

n.56 (listing the “minority of states” that follow this rule).     Under this

approach, if two events combine to cause the loss—one covered and one

excluded—coverage exists even though the excluded event was a cause.

While this rule “is not perfect,” it “promulgates a fairer result in

instances where two . . . concurrent causes produce the loss and neither

on its own is sufficient to cause some harm.”            Id. at 984; see also

Brendan R. Vaughan, Note, Watered Down: Are Insurance Companies

Getting Hosed in the Wind vs. Water Controversy?, 2008 U. Ill. L. Rev.

777, 796 (2008) (acknowledging a benefit of the liberal approach is its

“ease of use in situations where it is difficult to segregate independent

causes to determine which one is . . . dominant”).
                                     26

      Another approach is the “efficient proximate cause” test under

which the fact finder evaluates competing concurrent but-for causes to

determine which was the primary cause of the loss.         See Knutsen, 61
Ala. L. Rev. at 974–75 (explaining this approach). This test does require

a decision about which of two competing causes was dominant.             See

Tento Int’l, Inc. v. State Farm Fire & Cas. Co., 222 F.3d 660, 662 (9th Cir.

2000) (“While the rain may have been the most immediate cause of [the]

damages, the more important inquiry involves determining . . . the

efficient proximate cause of the damage.”).      In this case, the “efficient

proximate cause” test would require the fact finder to determine whether

the magnitude of the rain event or the condition or capacity of the

drainpipe was the primary cause of the pipe failure and Amish

Connection’s loss.

      Finally, the “conservative approach” is a third analytical option.

Under this approach, “if one cause in a causal chain is excluded from

insurance coverage, the entire loss must be excluded from coverage, even

if other causes may be covered by the policy.” Knutsen, 61 Ala. L. Rev.

at 972.

      Although we have not consistently applied any of these tests in

Iowa, we have followed principles from both the liberal approach and the

efficient proximate cause approach.       See Grinnell Mut. Reins. Co., 494
N.W.2d at 691, 694 (concluding an insurer’s exclusion of coverage for

bodily injury “arising out of the ownership, . . . operation, use, loading or

unloading of any automobile” did not preclude coverage for an injury

sustained by a student while exiting a school bus because the school’s

alleged “negligent supervision leading to negligent loading of the bus was

not vehicle-related and was, or could have been determined to be, a

proximate cause”); Kalell, 471 N.W.2d at 868 (“We hold that, when two
                                     27

independent acts are alleged, one vehicle-related and one not vehicle-

related, coverage is still provided under the homeowners policy unless

the vehicle-related negligence [that was excluded from coverage] is the

sole proximate cause of the injury.”); Jordan v. Iowa Mut. Tornado Ins.

Co. of Des Moines, 151 Iowa 73, 84, 130 N.W. 177, 181 (1911) (using the

phrase “efficient cause” and noting the proposition “[t]hat other . . .

causes may also have contributed to the loss does not, of itself, relieve

the [insurer] from responsibility”); Bettis v. Wayne Cnty. Mut. Ins. Ass’n,

447 N.W.2d 569, 571 (Iowa Ct. App. 1989) (“[W]e look not necessarily to

the last act in the chain of events, but rather to the predominant cause

which set in motion the chain of events causing the loss.” (Emphasis

added.)).

      My research reveals no instance in which we have applied the

approach styled as the “conservative approach.” This should not come

as a surprise given our adoption of principles protecting insureds’

interests in litigation against their insurers. See Grinnell Mut. Reins. Co.,
494 N.W.2d at 693 (“Coverage clauses are construed differently than

exclusionary clauses. When construing coverage clauses, the words . . .

are given a broad, general and comprehensive meaning.          Exclusionary

clauses, however, require a narrow or restrictive construction.” (Citation

omitted.)); Kalell, 471 N.W.2d at 867 (“If an insurance policy is

ambiguous, we construe it in the light most favorable to the insured;

insurance policies are adhesion contracts, and exclusions will be strictly

construed against the insurer.”); N. Star Mut. Ins. Co. v. Holty, 402
N.W.2d 452, 454 (Iowa 1987) (“Where the meaning of terms in an

insurance policy is susceptible to two interpretations, the one favoring

the insured is adopted.”).
                                     28

       In my view, this is a case involving concurrent causes of a loss.

There is evidence in this record tending to prove the rain event was not

the singular cause of Amish Connection’s loss. The summary judgment

record leaves room for the possibility that a fact finder could determine

Amish Connection’s loss would not have occurred but for the pipe’s

weakened condition and its failure.       When faced with multiple-cause

scenarios like this, some courts—including our own—have found

coverage as a matter of law when one of the causal factors was covered

by an insurance policy.      Kinney v. Farmers’ Mut. Fire & Ins. Soc’y of

Kiron, 159 Iowa 490, 501–03, 141 N.W. 706, 710–11 (1913) (affirming the

district court’s decision to grant the insured’s motion for directed verdict

in a coverage dispute stemming from a winter windstorm featuring

blowing snow because the insurer did not “show that the loss or damage

was due to the [excluded hazards of] snow, or hail, . . . or some other

cause” rather than the covered hazard of wind); see also, e.g., Tento Int’l,
222 F.3d at 663–64 (concluding when the covered hazard of third-party

negligence interacted with the excluded hazard of rain, the loss was

covered as a matter of law under a State Farm policy very similar to the

one at issue here); Berry, 87 F.3d at 392–93 (finding coverage when the

covered hazard of third-party negligence caused irrigation pipes to

deteriorate from a chemical reaction to a fungicide, even though the

hazard of deterioration was otherwise excluded); Allstate Ins. Co. v.

Smith, 929 F.2d 447, 451 (9th Cir. 1991) (“We find that although rain

‘operate[d] more immediately in producing the disaster,’ it was the

contractor’s failure to cover the premises that ‘set in motion’ the chain of

events leading to Smith’s losses. The roofer’s failure to cover the exposed

premises, therefore, was the efficient proximate cause of Smith’s

losses. . . .   [The insurer] must reimburse Smith for his losses to the
                                      29

extent provided by the policy.” (quoting Premier Ins. Co. v. Welch, 189
Cal. Rptr. 657, 660 (Ct. App. 1983))); Safeco Ins. Co. of Am. v. Guyton,

692 F.2d 551, 555 (9th Cir. 1982) (finding coverage for flood damage

despite a flood exclusion in the policy because, had the negligently

maintained flood control structures been properly maintained, they

might not have collapsed when the flood struck them); Davidson Hotel

Co. v. St. Paul Fire & Marine Ins. Co., 136 F. Supp. 2d 901, 910 (W.D.

Tenn. 2001) (“[T]he covered peril of water, despite other factors leading to

the loss which might have been excluded, renders St. Paul liable on this

policy . . . . [T]he Court finds that summary judgment on the issue of

coverage is warranted and GRANTS [the insured’s] motion for partial

summary judgment on the issue of coverage.”); Mission Nat’l Ins. Co. v.

Coachella Valley Water Dist., 258 Cal. Rptr. 639, 647 (Ct. App. 1989)

(reversing a jury verdict and judgment in the insurer’s favor, remanding

with directions to enter judgment for the insured, and finding “coverage

because [the covered risk of] flooding contributed to or aggravated the

loss, even though the excluded design defect was found to be the efficient

proximate cause of the loss”).

      In this case, however, we should not determine either coverage or

exclusion as a matter of law because the causation question is not well-

suited for summary judgment. A major insurance law treatise succinctly

describes the strong preference for a jury to resolve causation questions:

             Issues of causation are almost always questions of
      fact. Determining what perils were working and whether
      they were working together independently or in succession
      (and if so how), as well as identifying the type of damage
      following the operation of each peril, all fall to the fact finder.

5 New Appleman on Insurance Law § 44.06[1], at 44-45 (Jeffrey E.

Thomas & Susan Randall eds., Library ed. 2014). A case decided by the
                                    30

Washington Court of Appeals presents an apt illustration of this maxim.

Sunbreaker Condo. Ass’n v. Travelers Ins. Co., 901 P.2d 1079, 1085

(Wash. Ct. App. 1995). In the case, four possible causes of a loss were

indicated. See id. at 1081. One of the potential causes of the loss was

covered and three were excluded.      See id. (noting damage from wind-

driven rain was covered, but damage from dry rot, seepage, or defective

construction was not).     The court declined to resolve the coverage

question as a matter of law because causation “is an issue of material

fact precluding summary judgment.” Id. at 1085. The same principle

should be applied here.

      Caselaw from other jurisdictions supports my view that summary

judgment should not have been granted in this case. See Mahaska Pork,

L.P. v. Travelers Indem. Co. of Am., 777 F. Supp. 2d 1185, 1192 (S.D.

Iowa 2011) (“The question of . . . proximate cause of the collapse is one

that must ultimately be determined by a jury, not by this Court on

motion for summary judgment.”); see also, e.g., Fidelity Coop. Bank v.

Nova Cas. Co., 726 F.3d 31, 38 (1st Cir. 2013) (“The failure of the drain

must properly be deemed the ‘efficient proximate cause’ of the damage,

not the rain. The blocked or inadequate roof drain was a covered loss

under the Policy . . . and was not excluded by any other exclusion.

Accordingly, it was error for the district court to conclude [as a matter of

law] that the interior damage was ‘caused by rain’ and was excluded from

coverage under the rain limitation provision.”); Paulucci v. Liberty Mut.

Fire Ins. Co., 190 F. Supp. 2d 1312, 1325 (M.D. Fla. 2002) (refusing to

grant summary judgment to the insurer because there remained a

question of fact whether the loss was caused by the excluded hazard of

preexisting rot or the covered hazard of tropical storm); Pioneer Chlor

Alkali Co. v. Nat’l Union Fire Ins. Co. of Pittsburgh, 863 F. Supp. 1226,
                                     31

1231–32 (D. Nev. 1994) (refusing to grant summary judgment to the

insurer because a jury could find either a covered event or an excluded

event caused the loss); Garvey v. State Farm Fire & Cas. Co., 770 P.2d
704, 714 (Cal. 1989) (concluding “the question of causation is for the

jury to decide” because the record contained sufficient evidence to

support either of two causal possibilities); Simonetti v. Selective Ins. Co.,

859 A.2d 694, 700 (N.J. Super. Ct. App. Div. 2004) (“[T]here remains a

factual question as to the actual cause of the damage to plaintiffs’ home

. . . . Clearly, issues of causation are for the jury to resolve.”); Wider v.

Heritage Maint., Inc., 827 N.Y.S.2d 837, 845 (Sup. Ct. 2007) (refusing to

grant summary judgment in the insurer’s favor despite a rain limitation

in the policy because the loss arguably caused by rain was also caused

by a third party’s negligent tarp placement); Villella v. Pub. Emps. Mut.

Ins. Co., 725 P.2d 957, 964 (Wash. 1986) (“[F]actual questions remain as

to whether an alleged negligently constructed drainage system (a covered

peril) was the efficient proximate cause of the loss.      If so, the earth

movement exclusionary clause would not exclude coverage.”); Lawver v.

Boling, 238 N.W.2d 514, 521–22 (Wis. 1976) (“Here i[t] has not yet been

determined whether Lawver’s injuries resulted from negligence, if any, in

the actual operation of the truck (an excluded risk) or from negligence in

the choice of materials for and manner of construction of the rigging (a

covered risk), or both. . . . That determination presents a question of fact

which cannot be answered on a motion for summary judgment.”).

      Some court decisions holding a coverage question could not be

resolved as a matter of law are not procedurally identical to this one, but

they are nonetheless supportive of my view that summary judgment was

inappropriate here. For example, we have concluded at least twice that

the causation question in insurance coverage disputes was properly
                                    32

presented to a fact finder.   Crozier v. Lenox Mut. Ins. Ass’n, 252 Iowa
1176, 1184, 110 N.W.2d 403, 407–08 (1961) (“Plaintiff was insured

against loss by windstorm. He claimed his loss was by windstorm. [The

insurer] claimed there was no windstorm and that the barn fell because

of faulty support during reconstruction.    Fact issues for the jury were

presented.”); Jordan, 151 Iowa at 84, 130 N.W. at 181 (affirming a trial

court’s judgment after a bench trial in a dispute over whether the loss

was caused by the covered hazard of windstorm or the excluded hazard

of blowing snow, and noting causation “is a question of fact to be

determined from the testimony”).

      Courts in other jurisdictions have reached similar conclusions.

See, e.g., Shinrone, Inc. v. Ins. Co. of N. Am., 570 F.2d 715, 716, 719 (8th

Cir. 1978) (affirming a jury verdict and judgment in a dispute over

whether a herd of cattle perished from the covered hazard of wind or the

excluded hazard of extreme temperature, and noting the causation

question was “properly submitted to the jury for the determination of

whether the windstorm was the dominant or efficient cause of the loss,

even though there may have been other contributing causes”); Lynch v.

Travelers Indem. Co., 452 F.2d 1065, 1066–67 (8th Cir. 1972) (affirming

a jury verdict and judgment in a dispute over whether a skating rink

collapsed due to the covered hazard of wind or the excluded hazard of

accumulated snow on the roof, because “[i]n the context of th[e] case, . . .

the trial court provided a proper framework for the jury to determine”

which hazard caused the loss); State Farm Fire & Cas. Co. v.

Von Der Lieth, 820 P.2d 285, 292 (Cal. 1991) (reinstating a jury’s

determination on causation and concluding it was error for an

intermediate appellate court to determine the question as a matter of

law); Davis v. United Servs. Auto. Ass’n, 273 Cal. Rptr. 224, 230 (Ct. App.
                                      33

1990) (“Under the theory of the Davises’ expert, the cause of the loss was

the failure to adequately prepare the soil and foundation: but for the

negligence in preparing the soils and foundation, the earth movement

would not have caused a loss. Under the theory of USAA’s expert, but for

the earth movement, there would not have been a loss. In other words,

there was a conflict in the evidence and the trial court was entitled to

resolve this conflict . . . .”); Gillis v. Sun Ins. Office, Ltd., 47 Cal. Rptr.
868, 875 (Dist. Ct. App. 1965) (affirming the judgment entered after a

fact finder determined wind (a covered hazard) caused the loss despite

contribution from waves (an excluded hazard), and noting “[i]t may be

inferred that in the absence of the blow from the gangway [blown down

by wind], the docking facility would have ridden out the storm with no

appreciable damage”); Wallach v. Rosenberg, 527 So. 2d 1386, 1387–88

(Fla. Dist. Ct. App. 1988) (insisting “the question as to which of several

causes contributing to a loss is the . . . proximate cause[] is one for the

jury” and concluding “[w]here weather perils combine with human

negligence to cause a loss, it seems logical and reasonable” to allow the

jury to find coverage “even if one of the causes is excluded from

coverage”); Vormelker v. Oleksinski, 199 N.W.2d 287, 292–93 (Mich. Ct.

App. 1972) (“[T]here is a question of what the proximate cause of the

damage was: the earth movement or the inadequate foundation. Under

these circumstances, the trial court was correct in refusing to grant

either a directed verdict or a judgment n.o.v.”). Together, these cases—

both those that involved summary judgment and those in which a fact

finder decided causation—demonstrate that concurrent causation issues

often present factual questions only a fact finder should answer.

      I acknowledge that some courts have granted summary judgment

to the insurer in concurrent causation circumstances. When granted in
                                   34

those     cases,     summary   judgment   was   typically   founded   on

anticoncurrent-cause language in the particular insurance policy. See,

e.g., TNT Speed & Sport Ctr., Inc. v. Am. States Ins. Co., 114 F.3d 731,

733–34 (8th Cir. 1997) (affirming summary judgment in the insurer’s

favor because although the loss was caused both by the covered hazard

of vandalism and the excluded hazard of flood, specific language in the

policy provided for exclusion in concurrent causation situations); Front

Row Theatre, Inc. v. Am. Mfr.’s Mut. Ins. Cos., 18 F.3d 1343, 1349 (6th

Cir. 1994) (affirming summary judgment in the insurer’s favor because of

express policy language excluding coverage from concurrently caused

loss even if one cause was otherwise covered); Freedman v. State Farm

Ins. Co., 93 Cal. Rptr. 3d 296, 301 (Ct. App. 2009) (affirming summary

judgment granted to State Farm because of express policy language that

excluded coverage for third-party negligence if it interacted in any way

with an otherwise-excluded cause). The effect, if any, of anticoncurrent-

cause language was not raised or decided in the district court and is not

before us in this appeal.

        The majority characterizes the “LOSSES INSURED” section of

Amish Connection’s policy as a functional equivalent of anticoncurrent-

cause language. The LOSSES INSURED section of the policy states, in

its entirety:

        We insure for accidental direct physical loss to property
        covered under this policy unless the loss is:

                1.   limited in the PROPERTY       SUBJECT     TO
                     LIMITATIONS section; or

                2.   excluded in the LOSSES NOT INSURED section
                     that follows.

In my view, however, this is not an anticoncurrent-cause provision.

Cases cited by the majority in this case illustrate the fact that
                                       35

anticoncurrent-cause      provisions        typically    include   the    word

“concurrent”—for example: “We will not pay for loss or damage caused

directly or indirectly by any of the following.         Such loss or damage is

excluded regardless of any other cause or event that contributes

concurrently or in any sequence to the loss.” TNT Speed & Sport Ctr.,
114 F.3d at 732 (quoting an anticoncurrent-cause policy provision); see

also Am. Fam. Mut. Ins. Co. v. Corrigan, 697 N.W.2d 108, 114–15 (Iowa

2005) (enforcing an anticoncurrent-cause provision).

      Amish Connection’s policy does include express anticoncurrent-

cause provisions like those involved in TNT Speed and Corrigan.            For

example, paragraph 1 of the “LOSSES NOT INSURED” section reads:

      1.    We do not insure under any coverage for any loss
            which would not have occurred in the absence of one
            or more of the following excluded events. We do not
            insure for such loss regardless of: (a) the cause of the
            excluded event; or (b) other causes of the loss; or (c)
            whether other causes acted concurrently or in any
            sequence with the excluded event to produce the loss[.]

The “following excluded events” to which this provision refers are:

enforcement of any ordinance or law; earth movement; volcanic eruption;

water such as flood, surface water, waves, tides, mudslides, sewer
backup, and seeping groundwater; seizure or destruction of property by

order of governmental authority; nuclear hazard; failure of power to the

premises; and war or military action.

      Paragraph 3 of the LOSSES NOT INSURED section contains

additional anticoncurrent-cause language:

      We do not insure for any coverage for any loss consisting of
      one or more of the items below. Further, we do not insure
      for loss described in paragraphs 1. or 2. immediately above
      regardless of whether one or more of the following: (a)
      directly or indirectly cause, contribute to or aggravate the
      loss; or (b) occur before, at the same time, or after the loss or
      any other cause of the loss[.]
                                   36

State Farm did not raise either of these provisions in its motion for

summary judgment.      Nor did it raise them in its resistance to Amish

Connection’s motion for more specific ruling. Instead, State Farm relied

exclusively on language from a different section: the LOSSES INSURED

section. Notably, State Farm expressly argued the district court need not

consider any language from the LOSSES NOT INSURED section.           The

district court agreed, and even when it denied Amish Connection’s

motion for a more specific ruling, the court expressly relied only on the

LOSSES INSURED section of the policy.

      The majority concludes State Farm’s reliance on the LOSSES

INSURED policy provision effectively raised any anticoncurrent-cause

provisions in the policy. I strongly disagree. Both anticoncurrent-cause

provisions are in the LOSSES NOT INSURED section—and State Farm

expressly asserted the district court should not even consider language

from that section in making its summary judgment decision.

      I acknowledge the maxim that “[t]he individual provisions of a

policy must be read in conjunction with the policy as a whole.” Ferguson

v. Allied Mut. Ins. Co., 512 N.W.2d 296, 300 (Iowa 1994); accord Grinnell

Mut. Reinsurance Co., 494 N.W.2d at 692.      But this maxim does not

authorize State Farm to sing a completely different song on appeal than

it sang in the district court. See State v. Rutledge, 600 N.W.2d 324, 325

(Iowa 1999). Further, even if we were to consider policy provisions—the

LOSSES NOT INSURED section—not relied upon by State Farm in the

district court or the court itself in its summary judgment ruling, we

should not find them sufficient to decide the coverage question in this

case as a matter of law.

      Amish Connection is not covered if its loss was “caused by rain,”

as stated in the PROPERTY SUBJECT TO LIMITATIONS section, or if it
                                    37

is excluded in the LOSSES NOT INSURED section. I acknowledge that

the word “or” is disjunctive in this context. But whether the loss was

“caused by rain”—or by some other covered cause—is the fighting issue

in this case.   In my view, provisions in the LOSSES NOT INSURED

section leave wide open the possibility that causes of loss other than rain

are not excluded—even when concurrent causes are involved—and are

therefore still in play here. A jury should be entitled to resolve factual

questions like these.

      I begin with paragraph 1 of the LOSSES NOT INSURED section.

Paragraph 1 excludes any loss concurrently caused, even in part, by

occurrences from a list of “excluded events.”          These events are

predominantly large-scale disasters—earthquakes, volcanic eruptions,

nuclear meltdowns.      Paragraph 1(d) includes “surface water” as an

excluded event.   However, because surface water is included in a list

alongside flood, waves, tides, mudslides, and groundwater seepage, it is

evident—using the canon of noscitur a sociis—that surface water in

paragraph 1(d) does not include the rainfall in this case.     See Black’s

Law Dictionary 1224 (10th ed. 2014) (explaining that noscitur a sociis

means the definition of a word or phrase “should be determined by the

words immediately surrounding it”). None of the other “excluded events”

in paragraph 1 are remotely applicable to this case.          Accordingly,

paragraph 1 does not preclude the possibility that, if Amish Connection’s

loss had multiple causes—one excluded and one covered—a jury could

find the covered hazard was predominant and should afford Amish

Connection coverage in this case.

      I now turn to paragraph 3.     This paragraph’s language must be

unpacked carefully. The first sentence states: “We do not insure for any

coverage for any loss consisting of one or more of the items below.”
                                    38

(Emphasis added.). The “items below” are subparts 3(a) and 3(b). 3(a)

refers to “conduct, acts or decisions, including the failure to act or

decide, of any person . . . , whether intentional, wrongful, negligent or

without fault”—essentially third-party negligence. 3(b) refers to “faulty,

inadequate, unsound or defective” planning, design, construction,

materials, and maintenance.         But, as I have explained, Amish

Connection’s loss does not consist of third-party negligence or faulty

maintenance; if it did, the only costs for which Amish Connection would

be seeking coverage would be the cost of repairing or replacing the failed

pipe. Therefore, this first sentence of paragraph 3, standing alone, would

not preclude coverage for a loss “caused by”—not “consisting of”—faulty

maintenance.

      The next sentence of paragraph 3 provides:

      [W]e do not insure for loss described in paragraphs 1. and 2.
      immediately above regardless of whether [the causes
      described in 3(a) and 3(b)]: (a) directly or indirectly cause,
      contribute to or aggravate the loss; or (b) occur before, at the
      same time, or after the loss or any other cause of the loss[.]

As I have explained, paragraph 1 immediately above this language

contains “excluded events” that are all inapplicable to the factual

circumstances of this case. Paragraph 2 “immediately above” describes

sixteen types of loss, in subparts 2(a) through 2(p). Only two of these

could possibly be relevant here.     Paragraph 2(k)—in conjunction with

paragraph 3—excludes coverage for loss caused by “continuous or

repeated seepage or leakage of water that occurs over a period of time”

when that seepage combines with third-party negligence or faulty

maintenance.    However, the loss (water-soaked and ruined inventory)

claimed in this case by Amish Connection was not due to continued or
                                    39

repeated seepage or leakage; it was due to a one-time event—the burst

pipe.

        Paragraph 2(d) is the only other subpart of paragraph 2 that could

possibly be relevant here.      It excludes loss caused by—not merely

consisting of—rust, corrosion, and deterioration.          Combined with

paragraph 3, paragraph 2(d) could, at first blush, reasonably be read to

exclude coverage if faulty maintenance caused the pipe to rust, which in

turn caused the water damage in this case.       However, paragraph 2(d)

contains an additional statement: “But if accidental direct physical loss

by any of the ‘Specified Causes of Loss’ . . . results, we will pay for that

resulting loss[.]” (Emphasis added.). In other words, although most loss

caused by rust, corrosion, or deterioration is excluded, “Specified Causes

of Loss” are still covered. As I have noted above, the Specified Causes of

Loss under this policy include “water damage” arising from “accidental

discharge or leakage of water or steam as the direct result of the

breaking or cracking of any part of a system or appliance containing

water or steam.” Thus, even if there is evidence that faulty maintenance

of the pipe allowed it to rust and ultimately fail, Amish Connection’s loss

is not excluded from coverage under paragraph 3(b).

        My colleagues in the majority stress the fact that, according to

State Farm, the policy was never intended to cover faulty maintenance.

Whatever State Farm’s intent, however, the actual policy language belies

that assumption.      The final clause of paragraph 3 states: “But if

accidental direct physical loss results from items 3.a. and 3.b., we will

pay for that resulting loss unless the resulting loss is itself one of the

losses not insured in this section.”     Item 3(b) is faulty maintenance.

Thus, this express policy language indicates State Farm will pay for loss

resulting from faulty maintenance unless the resulting loss is not
                                     40

insured in the LOSSES NOT INSURED section.              Crucially, the rain

limitation is not found in the LOSSES NOT INSURED section. In sum,

even if State Farm and the district court had relied on the LOSSES NOT

INSURED section of the policy—and here they clearly didn’t—summary

judgment would not have been appropriate in this case.

      Although the majority attempts to distinguish it, the Ninth

Circuit’s decision in Tento International is actually quite analogous to this

case. See Tento Int’l, 222 F.3d at 661. A roofing contractor was making

repairs but failed to install a temporary covering.           Id.   “Almost

predictably, rain fell and damaged Tento’s electronics equipment.”        Id.

Tento’s insurance policy with State Farm contained a rain limitation

identical to the one in Amish Connection’s policy, and it also contained

an identical paragraph 3. See id. at 661–62. The court determined the

efficient cause, not merely the most immediate cause, should determine

coverage—even though the policy had several provisions materially

identical to the ones in Amish Connection’s policy. See id. at 662.

      Further, the court examined the “inexact wording in the resulting-

loss provision.” Id. It determined Tento had coverage as a matter of law:

             The resulting-loss provision states that, “if accidental
      direct physical loss results from items 3.a. and 3.b. [i.e., the
      contractor’s third-party negligence], we will pay for that
      resulting loss unless the resulting loss is itself one of the
      losses not insured in this section.” (emphasis added). The
      question becomes whether the resulting loss—damage to
      Tento’s goods by rain—is “one of the losses not insured in
      this section.” (emphasis added). The words “in this section
      appear in numbered paragraph 3 of the LOSSES NOT
      INSURED section of the policy. Logically, then, the words “in
      this section” refer to the LOSSES NOT INSURED section and
      that section does not preclude coverage for rain damage.

            We recognize it is arguable that the scope of the “in
      this section” phrase could refer to the entire basic coverage
      of Section I, which includes the LOSSES INSURED as well as
      the LOSSES NOT INSURED sections.               The LOSSES
                                    41
      INSURED section incorporates by reference the earlier
      PROPERTY SUBJECT TO LIMITATIONS section, and that
      section includes the rain-damage limitation. Under this
      reading, the policy would not provide coverage for Tento’s
      rain-damaged goods.         We reject this reading, however,
      because it is illogical, and defies a common-sense reading of
      the policy. Moreover, we note that when the policy refers to
      the entire “Section I,” it uses an upper case “S” to signal this
      broader reference.

Id. at 663. Amish Connection’s policy also uses an uppercase S when
referring to the entire Section I. Applying the Tento analysis to the facts
of this case, Amish Connection might have coverage as a matter of law—
although its loss might fit more squarely under the paragraph 3(b) faulty
maintenance provision than under the paragraph 3(a) third-party
negligence provision.
      But I do not advocate we go that far on this record.        Rather, I
conclude the summary judgment should be reversed and the case
remanded for trial.      The evidence will establish whether Amish
Connection’s loss was due to the mall’s faulty maintenance, or rust,
decay, or some other cause or combination of causes. Although coverage
is excluded if the loss was caused by rain, it could also have been caused
by something else, or by a combination of other causes for which
coverage exists.
      When reviewing summary judgment rulings, we must make all
factual inferences supported by the record in the nonmovant’s favor.
See, e.g., Hagenow v. Am. Fam. Mut. Ins. Co., 846 N.W.2d 373, 376 (Iowa
2014); Pitts v. Farm Bureau Life Ins. Co., 818 N.W.2d 91, 96 (Iowa 2012);
Emp’rs Mut. Cas. Co. v. Van Haaften, 815 N.W.2d 17, 22 (Iowa 2012). In
this case, I believe a reasonable fact finder could find rain was neither
the sole nor even the primary factual cause of Amish Connection’s loss. I
would therefore affirm the court of appeals and afford Amish Connection
the opportunity to make its case on the causation question.
      Wiggins and Appel, JJ., join this dissent.